


EXHIBIT 10.19(b)

 

THIS DOCUMENT HAS BEEN REDACTED AND IS THE SUBJECT OF A

CONFIDENTIAL TREATMENT REQUEST PURSUANT TO RULE 24b-2.

REDACTED MATERIAL IS MARKED WITH [***] AND HAS BEEN FILED SEPARATELY WITH THE

SECURITIES AND EXCHANGE COMMISSION.

 

March 14, 2014

 

H. Todd Dissinger

Sr. Vice President & Treasurer

The Bon-Ton Stores, Inc.

2801 East Market Street

York, PA  17402

 

Re:                             Private Label Credit Card Program Agreement
between Comenity Bank (formerly World Financial Network Bank (“Bank”)) and The
Bon-Ton Stores, Inc. (“Retailer”) dated December 16, 2011 (as amended) (“Program
Agreement”)

 

Dear Mr. Dissinger:

 

I am writing to confirm our respective agreement to add two additional
Promotional Programs under the Program Agreement.  In particular, Bank and
Retailer agree as follows:

 

1.              In addition to the Promotional Programs set forth in Schedule
4.3.5 of the Program Agreement, as of December 28, 2013, Approved Promotional
Programs shall also include:

 

Promotional Program
Name

 

Plan Term

 

Plan APR

 

Retroactive
Finance Charges
Assessed

 

Effect of Account Holder
Delinquency on Plan

 

Payments Under
Plan

 

Discount Rate

48 Month Zip

 

48 months

 

0

%

No

 

Reverts to reg plan

 

Equal

 

[***]

48 Month Accrued

 

48 months

 

0

%

Yes

 

Reverts to reg plan

 

Minimum

 

[***]

 

Notwithstanding the foregoing, Retailer will provide Bank at least thirty (30)
days’ notice prior to offering the “48 Month Accrued” Promotional Program
described above.

 

2.              The “Minimum Purchase Amount Requirement” for the Approved
Promotional Programs listed in the table above (hereinafter, each a “48-month
Approved Promotional Program”) is

 

--------------------------------------------------------------------------------

[***]

REPRESENTS CONFIDENTIAL MATERIAL WHICH HAS BEEN REDACTED AND FILED SEPARATELY
WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT IN
ACCORDANCE WITH RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED. A
COMPLETE VERSION OF THIS SCHEDULE HAS BEEN FILED SEPARATELY WITH THE SECURITIES
AND EXCHANGE COMMISSION.

 

--------------------------------------------------------------------------------


 

$1,499.00.  Retailer will limit use of the 48-month Approved Promotional
Programs to offer financing for the purchase of home furnishings (including
mattresses), together with any ancillary Goods and/or Services purchased in the
same transaction.  Notwithstanding anything in the Program Agreement to the
contrary, Retailer will not permit more than one Promotional Program to be
applied to the purchase of Goods and/or Services that are purchased as part of
the same transaction.

 

3.              The respective Discount Rate set forth in the table above for
each 48-month Approved Promotional Program shall be adjusted on the last
Business Day of each Program Quarter following the date that Retailer initially
offers any 48-month Approved Promotional Program by adding any positive
difference between the closing 12-month LIBOR rate on such day and the Benchmark
Rate to the Discount Rates in the above table.

 

4.              (a)   If the aggregate Net Promotional Program Credit Sales
under 48-month Approved Promotional Programs exceed [***] during a Program Year,
then such Net Promotional Program Credit Sales in excess of [***] will be
subject to a Discount Rate.

 

(b)   Alternatively, if the aggregate Net Promotional Program Credit Sales for
all Approved Promotional Programs (including 48-month Approved Promotional
Programs) exceed [***].

 

5.              To clarify, if both Paragraphs 4(a) and 4(b), above, are true,
then Paragraph 4(b) shall control determination of the portion of Net
Promotional Program Credit Sales subject to the Discount Rate.

 

6.              (a)  If paragraph 4(a), above, applies, Retailer payments to
Bank for such applicable Program Year will be determined by subtracting [***]
from the aggregate Net Promotional Program Credit Sales under the 48-month
Approved Promotional Programs for such Program Year and multiplying the positive
difference by the Applicable Discount Rate.  Under this Paragraph 6, “Applicable
Discount Rate” shall mean the weighted average Discount Rate based on Net
Promotional Program Credit Sales by applicable 48-month Approved Promotional
Program.  For example, utilizing the Discount Rates as set forth in the table
above, if during the Program Year, Promotional Program Sales under 48-month
Approved Promotional Programs were allocated 40% to 48 month ZIP and 60% to 48
Month Accrued, the Applicable Discount Rate would be [***].

 

(b)  Within ten (10) days following the end of the month during which the above
calculation occurred, Bank shall provide to Retailer the above calculation,
along with management reports and supporting data necessary for Retailer to
audit the calculations in a timely manner.  If the annual Net Promotional
Program Credit Sales under 48-month Approved Promotional Programs exceeded
[***], there shall be included on the year end settlement sheet for such Program
Year (and Retailer shall pay to Bank within one month subsequent to

 

--------------------------------------------------------------------------------

[***]

REPRESENTS CONFIDENTIAL MATERIAL WHICH HAS BEEN REDACTED AND FILED SEPARATELY
WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT IN
ACCORDANCE WITH RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED. A
COMPLETE VERSION OF THIS SCHEDULE HAS BEEN FILED SEPARATELY WITH THE SECURITIES
AND EXCHANGE COMMISSION.

 

--------------------------------------------------------------------------------


 

such Program Year) an amount equal to the product of the dollar amount by which
Net Promotional Program Credit Sales under 48-month Approved Promotional
Programs exceeded [***] multiplied by the Applicable Discount Rate.

 

7.              If Paragraph 4(b) above applies, then Retailer payments to Bank
for such applicable Program Year will be calculated and paid in accordance with
the terms of Schedule 4.3.5 of the Program Agreement.

 

8.              Capitalized but undefined terms used in this letter shall have
the meanings ascribed to such terms in the Program Agreement.

 

Please confirm your agreement by countersignature as indicated below and return
an original or copy to me at the above address, as well as a copy to Kane
Kaiser, Director, Client Sales at Kane.Kaiser@alliancedata.com

 

 

Very truly yours,

 

 

 

COMENITY BANK

 

 

 

/s/John J. Coane

 

 

 

c:

Mike Zabaski

 

 

Gwen Mannarino

 

 

 

AGREED TO ON BEHALF OF THE BON-TON STORES, INC. BY:

 

/s/H. Todd Dissinger

 

 

 

Senior Vice President

 

 

 

June 6, 2013

 

(Date)

 

 

--------------------------------------------------------------------------------

[***]

REPRESENTS CONFIDENTIAL MATERIAL WHICH HAS BEEN REDACTED AND FILED SEPARATELY
WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT IN
ACCORDANCE WITH RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED. A
COMPLETE VERSION OF THIS SCHEDULE HAS BEEN FILED SEPARATELY WITH THE SECURITIES
AND EXCHANGE COMMISSION.

 

--------------------------------------------------------------------------------
